 1                                            UNITED STATES DISTRICT COURT
 2                                                       DISTRICT OF NEVADA
 3
     GERALD L. REEVES,                   )
 4                                       )
                       Plaintiff,        )                                           Case No.: 2:18-cv-01174-GMN-EJY
 5
            vs.                          )
 6                                       )                                                                 ORDER
     ANDREW SAUL, Acting Commissioner of )
 7   Social Security1,                   )
                                         )
 8                     Defendant.        )
 9
               Pending before the Court is the Report and Recommendation of United States
10
     Magistrate Judge Elayna J. Youchah, (ECF No. 34), which recommends that Plaintiff’s Motion
11
     for Summary Judgment, (ECF No. 21), be granted in part and denied in part, that Plaintiff’s
12
     request for reversal and an award of immediate benefits be denied, that Plaintiff’s request for
13
     remand for further proceedings be granted pursuant to 42 U.S.C. § 405(g), and that Defendant’s
14
     Cross Motion to Affirm, (ECF No. 22), be denied.
15
               A party may file specific written objections to the findings and recommendations of a
16
     United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17
     D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18
     determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.
19
     Local R. IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings
20
     or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
21
     Where a party fails to object, however, the Court is not required to conduct “any review at all . .
22
     . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
23
24
     1 Andrew Saul is the current Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See
25   also 42 U.S.C. § 405(g) (“Any action instituted in accordance with this subsection shall survive notwithstanding any change in the person
     occupying the office of Commissioner of Social Security or any vacancy in such office.”).


                                                                      Page 1 of 2
 1   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
 2   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,
 3   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).
 4          Here, no objections were filed, and the deadline to do so has passed.
 5          Accordingly,
 6          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 34), is
 7   ACCEPTED and ADOPTED in full.
 8          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment, (ECF
 9   No. 21), is GRANTED in part and DENIED in part.
10          IT IS FURTHER ORDERED that Plaintiff’s request for reversal and an award of
11   immediate benefits is DENIED.
12          IT IS FURTHER ORDERED that Plaintiff’s request for remand for further
13   proceedings is GRANTED pursuant to 42 U.S.C. § 405(g).
14          IT IS FURTHER ORDERED that Defendant’s Cross Motion to Affirm, (ECF No.
15   22), is DENIED.
16          The Clerk of Court is instructed to close this case and enter judgment accordingly.
17                       31 day of March, 2020.
            DATED this ______
18
19                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
20                                                 United States District Court
21
22
23
24
25


                                                 Page 2 of 2
